Status of Claims 
Claims 10-22 are withdrawn. Claims 1-9 are examined below.
Response to Arguments
Applicant indicated in Remarks, filed 07/06/2022, that a number of changes were made to the claims, however, the stated changes are not reflected in the most recent version of the claims. Examiner called and left a message concerning the discrepancy at the phone number left in the Remarks ((312)977-4400) on 7/20/2022, but no response was received.
Applicant's arguments with respect to the rejection(s) of claim(s) 1-9 under 35 USC 112 and 102 have been fully considered but they are not persuasive. Claims 1-9 still contain the previously described antecedent basis issue. 
Applicant’s arguments, see Remarks, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pappas et al. (US 20120245702 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappas et al. (US 20120245702 A1).
Regarding Claim 1, Pappas teaches a shoulder implant with an insert component for use with a glenosphere (e.g. Fig. 4(a)-(c), element 56; [0032], [0046]-[0049]), comprising: an insert body including first surface (e.g. The half of the outer surface of bubble augment that includes the recesses, elements 58 and 30 (labeled A in Annotated Figure 4(a) below); The outer surface of the dome/bubble augment can be split into two surfaces/halves of the dome; See Illustrative example of dome halves below, Figure 7), a second surface (e.g. The half of the outer surface of bubble augment opposite of the side with recesses, elements 58 and 30, (labeled B in Annotated Figure 4(c) below); Figure 7 below illustrates a dome having two halves/surfaces), and a third surface (e.g.  labeled C in Annotated Figure 4(a) below); the first surface configured to engage a bone (e.g. [0046]-[0049]); the second surface spaced from the first surface and cooperating with the first surface to define at least one first channel passing from the second surface through the insert body to the first surface (e.g. First and second surfaces, see figures below, cooperate to define first channel (Labeled D in Annotated Figure 4(a) below and element 26 in Fig. 4(a))), the at least one first channel configured to receive an engagement member (e.g. First channel, element 26, is shaped to receive an engagement member); the third surface located between the first surface and the second surface (e.g. Labeled C in Annotated Figure 4(a) below), a curved portion of the third surface extending into the insert body (e.g. Labeled C in Annotated Figure 4(a)), the curved portion shaped to contact a bone engagement member (e.g. [0037], [0046]); and a cavity defined within the insert body (e.g. The portion labeled E in Annotated Figure 4(a) together with the circular through-bore, labeled F in Annotated Figure 4(a) and 4(f) below, define a cavity), the cavity including a first cavity opening defined by the first surface (e.g. See Annotated Fig. 4(a) below, 1st surface defines opening of cavity labeled E), and a second cavity opening defined by the second surface (e.g. Labeled G in Annotated Fig. 4(c)) the cavity defining a first cavity region (e.g. Labeled H in Annotated Figure 4(f) below) and a second cavity region  (e.g. Labeled J in Annotated Figure 4(f) below) each coextensive with a third cavity region (e.g. labeled F in Annotated Figure 4(a) and 4(f) below; All three regions extend along the longitudinal axis of the channel i.e. the thickness direction of the recess regions and the length of the channel are coextensive), the first cavity region and second cavity region each having a cavity diameter greater than a diameter of a plate engagement member (e.g. The cavity regions are designed to accept an engagement members).

    PNG
    media_image1.png
    554
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    394
    421
    media_image4.png
    Greyscale

Regarding Claim 2, Pappas teaches a shoulder implant further comprising a fourth surface  (e.g. the tubular surface of the through-bore, element 64) extending from the third surface, the fourth surface defining second cavity opening of the cavity opposite the first cavity opening  (e.g. [0046] the bores 62-64 may intersect the bore labeled F in the Figures above such that the intersection would define a second opening for the second cavity). 
Regarding Claim 5, Pappas teaches a shoulder implant wherein the cavity is between the third surface and the at least one channel (e.g. The cavity, labeled E and F in Annotated Figure 4(a) above, is between an outer portion of the third surface, the edge of the surface labeled C in Annotated figure 4(a) above, and the first channel, element 26/bore labeled D in Annotated Figure 4(a)).
Regarding Claim 6, Pappas teaches a shoulder implant wherein a first arc length along a first rim of the first surface (e.g.  Labeled A in Annotated Figure 4(a)) is greater than a second arc length of the curved portion of the third surface (e.g. Labeled C in Annotated Figure 4(b); the Figure depicts the 1st surface having a much larger arc length than the 3rd surface).
Regarding Claim 7, Pappas teaches a shoulder implant further comprising at least one second channel (e.g. Fig. 4(a)-(c), element 62) on an opposite side of the at least one first channel from the cavity (e.g. Fig. 4(a)-(c), element 62 is on the opposite side of first channel, element 26/element labeled D, from cavity, elements E and F in Figure 4(a)-(c) above), the at least one second channel configured to receive a bone fixation member configured to secure the insert component to the bone (e.g. [0046]).
Regarding Claim 8, Pappas teaches a glenoid implant wherein a first plane parallel to a first opening of the at least one first channel defined by the second surface is spaced from a second plane parallel to a second opening of the at least one second channel (e.g. The openings of the channels, elements 62 and 26, are spaced apart and thus the planes parallel to them are).
Regarding Claim 9, Pappas teaches a glenoid implant wherein the at least one second channel defines a second channel axis that is not parallel to a first channel axis defined by the at least one first channel (e.g. the axes of channels 62 and 26 are not parallel). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al. (US 20120245702 A1).
Regarding Claim 3, Pappas does not disclose the following features wherein at least one first channel defines a first channel axis parallel to a cavity axis defined by the cavity, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first channel, element 26, and the cavity, element 38 and element 60 combined, parallel as it has been held by the courts that a mere change in shape or configuration, without persuasive evidence that the particular shape or configuration is significant, is a common practice which requires only ordinary skill in the art and is considered routine. MPEP 2144.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al. (US 20120245702 A1) as applied to claims 1-3 and 5-9 above, and further in view of Winslow et al. (US 20140257499 A1).
Regarding Claim 4, Winslow teaches a glenoid implant wherein the first surface is configured to promote bone growth (e.g. [0080]).
Winslow and Pappas are concerned with the same field of endeavor as the instant claims, namely, shoulder prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pappas such that the bone engaging surface of the implant promotes bone ingrowth as taught by Winslow in order to allow secure the implant device to a bone defect site (e.g. Winslow, [0080]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0045323 A1 discloses an insert for use with a glenoid implant (Figure 12A and 12B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774     


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774